--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF
REORGANIZATION.  ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR, AS APPLICABLE, PROVISIONS OF THE BANKRUPTCY CODE.
 

--------------------------------------------------------------------------------



RESTRUCTURING SUPPORT AGREEMENT


by and among


INTERNATIONAL SHIPHOLDING CORPORATION AND ITS SUBSIDIARIES PARTY HERETO


and


THE UNDERSIGNED CREDITOR PARTIES


dated as of October 28, 2016
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT (as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and including
all exhibits annexed hereto which are incorporated by reference herein, this
“Agreement”), dated as of October 28, 2016, is entered into by and among (x)
International Shipholding Corporation, a Delaware corporation (“ISH”), and each
of the undersigned direct and indirect subsidiaries of ISH (the “Subsidiaries,”
and together with ISH, the “ISH Entities” or the “Debtors”) and (y) SEACOR
Capital Corp. (“SEACOR”).  Each of the ISH Entities and SEACOR is referred to
herein individually as a “Party” and, collectively, as the “Parties”.


WHEREAS, the ISH Entities provide waterborne cargo transportation services to a
diversified customer base with an emphasis on medium and long-term contracts;


WHEREAS, on July 31, 2016, the ISH Entities filed cases under chapter 11 (the
“Chapter 11 Cases”) of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”);


WHEREAS, the Bankruptcy Court approved that certain senior secured
super-priority debtor-in-possession financing (as amended, modified or
supplemented from time to time, the “DIP Facility”) by and among the ISH
Entities, SEACOR, as administrative agent and collateral agent, DVB Bank SE and
SEACOR and/or one or more of their designated affiliates or other lender parties
thereto from time to time, as lenders (the “DIP Lenders”) on August 4, 2016 and
on September 20, 2016, on an interim and final basis, respectively (the “DIP
Orders”).  Claims and obligations owed by the Debtors under the DIP Facility are
collectively referred to herein as the “DIP Facility Claims”;


WHEREAS, the ISH Entities and SEACOR have negotiated, in good faith and at arms’
length, a transaction that will effectuate a financial restructuring of the ISH
Entities’ capital structure and financial obligations (the “Restructuring”), on
the terms and conditions set forth in this Agreement and the Term Sheet attached
hereto as Exhibit A (including any annexes and schedules attached thereto, the
“Term Sheet”) that is to be implemented through a chapter 11 plan to be
consummated in the Chapter 11 Cases, on the terms and conditions described in
this Agreement and the Term Sheet, and that is otherwise in form and substance
acceptable to the Debtors and SEACOR (the “Plan”); and


WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the Restructuring pursuant to the Plan on the terms and
conditions contained in this Agreement and the attached Term Sheet.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:
 

--------------------------------------------------------------------------------

1.             Incorporation of Term Sheet and Definitions; Interpretation
 
The Term Sheet is expressly incorporated herein by reference and is made part of
this Agreement.  All references herein to this “Agreement” or “herein” shall
include the Term Sheet whether or not expressly stated.  Capitalized terms used
and not defined in this Agreement shall have the meaning ascribed to them in the
Term Sheet.


In this Agreement, unless the context otherwise requires:



a.
words importing the singular also include the plural, and references to one
gender include all genders;




b.
the headings are inserted for convenience only and do not affect the
construction of this Agreement and shall not be taken into consideration in its
interpretation;




c.
the words “hereof,” “herein” and “hereunder” and words of similar import  refer
to this Agreement as a whole and not to any particular provision of this
Agreement;




d.
the words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “or” is not exclusive; and




e.
references to any governmental entity or any governmental department,
commission, board, bureau, agency, regulatory authority, instrumentality, or
judicial or administrative body, in any jurisdiction shall include any successor
to such entity.



2.             Effectiveness; Entire Agreement
 

a.
This Agreement shall become effective and binding on the Parties upon (i)
delivery of counterpart signature pages to this Agreement by the ISH Entities
and SEACOR and (ii) entry of an order by the Bankruptcy Court approving the
Debtors’ entry into the Agreement (such date, the “RSA Effective Date”).




b.
Without limiting the rights and remedies of any Party arising from a breach of
this Agreement prior to its valid termination, if this Agreement is validly
terminated in its entirety in accordance with its terms, then this Agreement
shall be null and void and have no further legal effect and none of the Parties
shall have any liability or obligation arising under or in connection with this
Agreement; provided that if this Agreement is validly terminated in its entirety
in accordance with its terms as to any Party but not as to all Parties, then
this Agreement shall be null and void and have no further legal effect only with
respect to such Party.

 
2

--------------------------------------------------------------------------------

c.
Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include and
incorporate all exhibits attached hereto.  In the event of any inconsistency
between this Agreement and any of the exhibits, this Agreement shall govern,
except in the case of any inconsistency between this Agreement and the Term
Sheet, in which case the Term Sheet shall govern.




d.
With the exception of non-disclosure and confidentiality agreements among the
Parties and, until the Restructuring is consummated, this Agreement and the DIP
Facility constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior agreements (oral and written) and
all other prior negotiations.



3.             Mutual Covenants of All Parties
 
For so long as this Agreement has not been validly terminated in its entirety in
accordance with its terms, and subject to the terms and conditions of this
Agreement, the Parties agree, severally and not jointly, to use commercially
reasonable efforts to complete the Restructuring within the timeframe
contemplated by this Agreement and on terms and conditions consistent with those
set forth herein and in the Term Sheet.  For so long as this Agreement has not
been validly terminated in its entirety in accordance with its terms, each Party
hereby agrees and covenants severally (but not jointly) to:



a.
comply with all of its obligations under this Agreement (unless compliance is
expressly waived in writing by the other Party);




b.
cooperate with each other in good faith and coordinate their activities in
connection with (i) the pursuit and implementation of the Restructuring, and
(ii) confirmation and consummation of the Plan;




c.
use commercially reasonable efforts and work in good faith to negotiate
definitive documents implementing, achieving and relating to the Restructuring,
including, but not limited to, (i) the Plan, a disclosure statement containing
“adequate information” (as that term is used in the Bankruptcy Code) with
respect to the Plan (the “Disclosure Statement”), the motion seeking approval of
the Disclosure Statement, the order of the Bankruptcy Court confirming the Plan
(the “Confirmation Order”), the motion seeking entry of the Confirmation Order,
all documents constituting the plan supplement, the Solicitation Procedures (as
defined below), and each of the organizational, governance and exit credit
documents contemplated by the Term Sheet, each of the foregoing in form and
substance acceptable to the Debtors and SEACOR; and (ii) such other related plan
documents and ancillary agreements required to implement the Restructuring, each
of which are more specifically described in the Term Sheet and shall contain
terms and conditions substantially consistent in all respects with the Term
Sheet (collectively, the “Definitive Documents”);1

 

--------------------------------------------------------------------------------

1 The form substance and provisions of (a) the Plan and  the order confirming
the Plan shall be consistent with this Agreement and the Term Sheet and
otherwise satisfactory to the Debtors and SEACOR;  (b) any exit facility
financing agreement, and the constitutional and organizational documents of the
Reorganized Debtors including any charters, bylaws, operating agreements,
indentures, warrants, stockholders’ agreements, registration rights agreements,
management incentive plan, or other similar agreements shall be consistent with
this Agreement and the Term Sheet and otherwise satisfactory to SEACOR; and (c)
all other Definitive Documents shall be in form and substance reasonably
acceptable to the Debtors and SEACOR.
 
3

--------------------------------------------------------------------------------

d.
execute the Definitive Documents and otherwise support and seek to perform the
actions and transactions contemplated thereby, in each case as soon as
reasonably practicable, provided that each of the Definitive Documents shall (A)
contain terms and conditions consistent in all material respects with this
Agreement and the Term Sheet and (B) otherwise be in all respects acceptable or
reasonably acceptable, as set forth herein, to the Debtors and SEACOR, including
with respect to any modifications, amendments, or supplements to such Definitive
Documents;




e.
take such action as may be reasonably necessary to carry out the purposes and
intent of this Agreement;




f.
not take any action that is inconsistent in any material way with, or is
intended to frustrate, delay or impede the timely approval and confirmation of
the Plan and consummation of the Restructuring;




g.
to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the transactions contemplated herein,
negotiate in good faith appropriate additional or alternative provisions to
address any such impediment; provided, that the economic outcome for the Parties
and other materials terms of this Agreement are preserved in any such
provisions; and




h.
support and use commercially reasonable efforts to (i) complete the
Restructuring and all transactions contemplated under this Agreement as soon as
reasonably practicable, and in any event, not later than in accordance with the
deadlines specified in the milestones set forth in the section entitled
“Additional Covenants of the Debtors” herein (collectively, as the same may be
modified in accordance with the terms of this Agreement, the “Milestones”), (ii)
take any and all reasonably necessary actions in furtherance of the
Restructuring and the transactions contemplated under this Agreement and, once
drafted, the Plan, and (iii) obtain (solely as it relates to such Party) any and
all required regulatory and/or third-party approvals necessary to consummate the
Restructuring.

 
4

--------------------------------------------------------------------------------

4.             Additional Covenants of SEACOR.
 
For so long as this Agreement has not been validly terminated in its entirety in
accordance with its terms with respect to it, SEACOR hereto agrees and covenants
to:



a.
not, directly or indirectly, (i) object to, delay, impede, or take any other
action to interfere with the acceptance, implementation, confirmation or
consummation of the Restructuring and the Plan; (ii) seek, solicit, support,
encourage, or vote any claims  or equity interests for, consent to, or
participate in any discussions regarding the negotiation or formulation of any
restructuring or reorganization for any of the Debtors that is inconsistent with
this Agreement, the Term Sheet or, when filed, the Plan in any respect; (iii)
take any other action that would delay or obstruct the timely approval and
consummation of the transactions contemplated by this Agreement, the Term Sheet
or, when filed, the Plan in any respect; (iv) commence or support any action or
proceeding to shorten or terminate the period during which only the Debtors may
propose and/or seek confirmation of a plan of reorganization; or (v) otherwise
support any plan or sale process that is inconsistent with this Agreement, the
Term Sheet or the Plan;




b.
use commercially reasonable efforts to execute any document and give any notice,
order, instruction, or direction necessary or reasonably requested by the
Debtors to support, facilitate, implement, or consummate or otherwise give
effect to the Restructuring;




c.
(i) reasonably support the approval of the Disclosure Statement, and the
solicitation procedures with respect to the Plan (such procedures, in form and
substance reasonably acceptable to SEACOR, the “Solicitation Procedures”), and
the applicable Definitive Documents by the Bankruptcy Court or any regulatory
authority, (ii) reasonably support confirmation and consummation of the Plan,
(iii) not oppose, object to or join in or support any objection to the
Disclosure Statement, the solicitation in accordance with the Solicitation
Procedures, or any of the Definitive Documents, or (iv) otherwise commence any
proceeding to oppose or alter any of the terms of the Plan or any other document
filed by Debtors (to the extent such document is in form and substance
acceptable or reasonably acceptable, as set forth herein, to SEACOR) in
connection with the confirmation and consummation of the Plan; and




d.
subject to receipt of the Disclosure Statement approved by the Bankruptcy Court,
cause SEACOR’s portion of the DIP Facility Claims to support the Plan and to
consent to the treatment set forth in the Term Sheet and either (i) cause the
remainder of the DIP Facility to be paid in full in cash on the effective date
of the Plan or (ii) purchase the remainder of the DIP Facility Claims and cause
such claims to support the Plan and to consent to the treatment set forth in the
Term Sheet.

 
5

--------------------------------------------------------------------------------

5.             Additional Covenants of the Debtors
 
For so long as this Agreement has not been validly terminated in its entirety in
accordance with its terms, the Debtors agree and covenant to:



a.
continue the sale process for the Specialty Business Segment (as defined in the
Term Sheet);




b.
use commercially reasonable efforts to satisfy all reasonable diligence requests
made by SEACOR or its advisors in a timely manner;




c.
use good-faith efforts to provide draft copies of all material pleadings the
Debtors intend to file with the Bankruptcy Court to counsel to SEACOR within a
reasonable time prior to filing such pleadings and shall consult in good faith
with SEACOR regarding the form and substance of any such proposed pleading;




d.
file the Plan, the Disclosure Statement, and the motion to approve the
Disclosure Statement and the Solicitation Procedures with the Bankruptcy Court
no later than November 14, 2016;




e.
obtain (i) approval by the Bankruptcy Court of the Disclosure Statement and the
Solicitation Procedures on or before December 22, 2016, and (ii) entry of the
Confirmation Order on or before February 2, 2017, which Confirmation Order shall
become a final order no later than fourteen (14) days from the date of entry;




f.
use commercially reasonable efforts to consummate the Plan as soon as reasonably
practicable after entry of the Confirmation Order and in no event later than
ninety (90) days after entry of the Confirmation Order;




g.
take no action that is materially inconsistent with this Agreement, the Term
Sheet, or, when filed, the Plan, or that would unreasonably delay or impede the
approval or ratification, as applicable, of the Disclosure Statement, the
solicitation and Solicitation Procedures, or confirmation and consummation of
the Plan;




h.
not directly or indirectly join in or support any alternative plan or
transaction other than the Plan;




i.
object to any motion to approve or confirm, as applicable, any other plan of
reorganization, sale transaction, or any motions related thereto, to the extent
that the terms of any such motions, documents, or other agreements are
inconsistent with this Agreement or the Term Sheet and such inconsistencies were
not approved in writing by SEACOR;




j.
continue to operate its businesses, market for sale those assets of the Debtors
which are specifically contemplated to be sold under the Term Sheet, and conduct
sale processes in accordance with its business judgment;

 
6

--------------------------------------------------------------------------------

k.
confer with SEACOR and its representatives, as reasonably requested, to report
on operational matters, the asset sale process, and the general status of
ongoing operations and dispositions;




l.
use commercially reasonable efforts to provide prompt written notice to SEACOR
between the date hereof and the effective date of the Plan of (i) receipt of any
written notice from any third party alleging that the consent of such party is
or may be required as a condition precedent to consummation of the transactions
contemplated by the Restructuring, (ii) receipt of any written notice from any
governmental body that is material to the consummation of the transactions
contemplated by the Restructuring, (iii) receipt of any written notice of any
proceeding commenced, or, to the actual knowledge of the Debtors’ management,
threatened against the Debtors, that, if determined in a manner adverse to the
Debtors, would be material to the consummation of the transactions contemplated
by the Restructuring, and (iv) any failure of the Debtors to comply, in any
material respect, with or satisfy any covenant, condition or agreement to be
complied with or satisfied by them hereunder as a condition precedent to the
consummation of the transactions contemplated by the Restructuring;




m.
use commercially reasonable efforts to obtain the earliest possible date for a
hearing on confirmation of the Plan as the Bankruptcy Court may provide; and




n.
provide to SEACOR, upon reasonable advance notice to the Debtors, (i) reasonable
access (without any material disruption to the conduct of the Debtors’ business)
during normal business hours to the Debtors’ books, records and facilities, and
(ii) reasonable access to the respective management and advisors of the Debtors
during normal business hours for the purposes of evaluating the Debtors’
finances and operations and participating in the planning process with respect
to the Restructuring.

 
6.             Preservation of Participation Rights.    For the avoidance of
doubt, except as expressly stated herein, nothing in this Agreement shall limit
any rights of any Party to (a) appear and participate as a party-in-interest in
any contested matter to be adjudicated in the Chapter 11 Cases; (b) initiate,
prosecute, appear, or participate as a party in interest in any adversary
proceeding in the Chapter 11 Cases, so long as, in the case of each of (a) or
(b), such appearance, initiation, prosecution or participation and the positions
advocated in connection therewith are not materially inconsistent with this
Agreement, the Plan (when filed) or the Term Sheet; (c) object to any motion to
approve or confirm, as applicable, any other plan of reorganization or
liquidation, sale transaction, or any motions related thereto, to the extent
that the terms of any such motions, documents, or other agreements are
materially inconsistent with this Agreement, the Plan (when filed) or the Term
Sheet and such inconsistencies were not approved in writing by each other Party;
(d) file a copy of this Agreement or a description of its terms with the
Bankruptcy Court or as required under applicable non-bankruptcy law; (e) appear
as a party-in-interest in the Chapter 11 Cases for the purpose of contesting
whether any matter or fact is or results in a breach of, or is materially
inconsistent with, this Agreement; and (f) as applicable, file any proof of
claim.
 
7

--------------------------------------------------------------------------------

7.             Mutual Representations and Warranties of All Parties.    Each
Party represents and warrants to each of the other Parties that, as of the date
hereof and, with respect to the Debtors, subject to the entry of an order from
the Bankruptcy Court approving their entry into this Agreement:



a.
it has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its obligations under,
this Agreement;




b.
the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part; and




c.
this Agreement constitutes the legally valid and binding obligation of such
Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

 
8.             Additional Representations and Warranties by SEACOR.   SEACOR
represents and warrants to the best of its knowledge, as of the date hereof
that:



a.
Holdings by SEACOR.  SEACOR (A) is the sole beneficial owner of the principal
amount of the DIP Facility Claims set forth on Schedule 1 hereto, and (B) has
full power and authority to act on behalf of, vote, and consent to matters
concerning such DIP Facility Claims and to dispose of, exchange, assign, and
transfer such DIP Facility Claims, including, but not limited to, the conversion
of such DIP Facility Claims contemplated by the Term Sheet.




b.
No Transfers.  SEACOR has made no assignment, sale, participation, grant,
conveyance, pledge, or other transfer of, and has not entered into any other
agreement to assign, sell, use, participate, grant, convey, pledge, or otherwise
transfer, in whole in or part, any portion of its right, title, or interests in
any of the DIP Facility Claims set forth on Schedule 1 hereto that conflict with
the representations and warranties of SEACOR herein or would render SEACOR
otherwise unable to comply with this Agreement and perform its obligations
hereunder.




c.
Sufficiency of Information Received.  SEACOR has reviewed, or has had the
opportunity to review, with the assistance of professional and legal advisors of
its choosing, the information it deems necessary and appropriate to propose the
terms set forth in the Term Sheet.



9.             Payment of Fees and Expenses.  The Debtors shall pay in full in
cash when due (and in no event later than ten (10) days following receipt of a
summary statement of fees) (i) all reasonable and documented fees and expenses
relating to the Restructuring and/or this Agreement, whether incurred on or
before the RSA Effective Date, of (x) Milbank, Tweed, Hadley & McCloy LLP
(“Milbank”), as primary counsel to SEACOR (y) one maritime counsel to SEACOR,
and (z) on counsel to advise of issues of Mexican law, and (ii) any other
reasonable and documented out-of-pocket fees and expenses (including travel
expenses) incurred by SEACOR in connection with the Restructuring and/or this
Agreement, whether incurred on or before the RSA Effective Date.
 
8

--------------------------------------------------------------------------------

10.           Transfer Restrictions.  SEACOR shall not (i) sell, use, pledge,
assign, transfer, permit the participation in, or otherwise dispose of any
ownership interest (including any beneficial ownership) in the DIP Facility
Claims set forth on Schedule 1 hereto in whole or in part; or (ii) grant any
proxies, deposit any of its interests in DIP Facility Claims set forth on
Schedule 1 hereto into a voting trust, or enter into a voting agreement with
respect to any such interest (each action described in clauses (i) and (ii), a
“Transfer”), without the prior written consent of the ISH Entities, which
consent shall not be unreasonably withheld or delayed.


Notwithstanding anything to the contrary herein, the foregoing provisions shall
not preclude SEACOR from transferring its DIP Facility Claims to one or more of
its affiliates, provided each such affiliate automatically shall be bound by
this Agreement upon the transfer of such DIP Facility Claims.


This Agreement shall in no way be construed to preclude SEACOR or any of its
affiliates from acquiring additional DIP Facility Claims or any other claims
against the ISH Entities or equity interest in ISH; provided, however, that (i)
if SEACOR acquires additional DIP Facility Claims or any other claims against
any of the ISH Entities after the RSA Effective Date, SEACOR shall notify the
ISH Entities promptly of such acquisition including the amount of such
additional claims and (ii) such acquired DIP Facility Claims or other claims
shall automatically and immediately upon acquisition by SEACOR be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given in accordance herewith).


Any Transfer made in violation of this provision shall be void ab initio.


12.           Termination of Obligations.


(a)           This Agreement shall terminate and all of the obligations of the
Parties shall be of no further force or effect in the event that and upon the
occurrence of any of the following events:  (i) occurrence of the effective date
of the Plan; (ii) an order denying confirmation of the Plan is entered; (iii) an
order confirming the Plan is reversed or vacated; (iv) any court of competent
jurisdiction has entered an order declaring this Agreement to be unenforceable;
(v) the Parties mutually agree to terminate this Agreement in writing; or (vi)
this Agreement is terminated pursuant to paragraph (b), (c) or (d) of this
Section 10.


(b)           The ISH Entities may, in their discretion, terminate this
Agreement, by written notice to counsel for SEACOR, upon the occurrence of any
of the following events:
 
(i)          a determination by ISH’s board of directors (the “Board”), in good
faith, after seeking the advice of outside counsel, that proceeding with the
Restructuring and pursuit of confirmation and consummation of the Plan would be
inconsistent with the continued exercise of the Debtors’ fiduciary duties under
applicable law;
 
9

--------------------------------------------------------------------------------

(ii)         a breach by SEACOR of its material covenants or other material
obligations hereunder, which breach is not cured within three (3) business days
after the giving of written notice by ISH of such breach to SEACOR;


(iii)        SEACOR shall assert after the RSA Effective Date any claim or cause
of action against any Debtor or any of its current directors, officers or
advisors relating to the DIP Facility, or the Restructuring, except the DIP
Facility Claims themselves or to enforce the terms of this Agreement;


(iv)        any representation or warranty in this Agreement made by SEACOR
shall have been untrue in any material respect when made, and such breach
remains uncured for a period of three (3) business days following SEACOR’s
receipt of written notice thereof from ISH; or


(v)         the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) invalidating, disallowing, subordinating or limiting the
enforceability, priority or validity of any of the DIP Facility Claims, or (B)
the effect of which would render the Plan incapable of consummation on the terms
set forth in this Agreement and the Term Sheet;


provided, that upon a termination of this Agreement by the ISH Entities pursuant
to this Section 10(b) with respect to SEACOR, (x) all obligations of SEACOR
hereunder shall immediately terminate without further action or notice by
SEACOR, and (y) the ISH Entities (and each of its directors, officers,
employees, advisors, subsidiaries, and representatives) shall not have or incur
any liability under this Agreement or otherwise on account of such termination


(c)           This Agreement may be terminated by SEACOR upon the occurrence of
any of the following events (it being understood that the following termination
events are intended solely for the benefit of SEACOR):


(i)          filing by the Debtors of a plan (or disclosure statement related
thereto) in the Chapter 11 Cases that is materially inconsistent with the terms
of the Term Sheet and this Agreement and not otherwise in form and substance
acceptable to SEACOR;


(ii)         any representation or warranty in this Agreement made by the ISH
Entities shall have been untrue in any material respect when made, and such
breach remains uncured for a period of three (3) business days following ISH’s
receipt of written notice thereof from SEACOR;


(iii)        any of the Debtors or their non-Debtor affiliates shall assert
after the RSA Effective Date any claim or cause of action against SEACOR or any
of its affiliates, except to enforce the terms of this Agreement;


(iv)        after filing of the Plan, any amendment or modification to the Plan
inconsistent with the terms of the Term Sheet or this Agreement and not
otherwise in form and substance acceptable to SEACOR, or the filing of any
pleading by any of the ISH Entities that seeks such amendment or modification;
 
10

--------------------------------------------------------------------------------

(v)         a breach by any of the ISH Entities of its material covenants or
other material obligations under this Agreement or the Term Sheet, which breach
is not cured within three (3) business days after the giving of written notice
by counsel for SEACOR of such breach;


(vi)        the Debtors (A) withdraw the Plan, (B) publicly announce their
intention not to support the Plan or the Restructuring, (C) file a motion with
the Bankruptcy Court seeking approval of any transaction that is inconsistent
with the Restructuring, or (D) agree to pursue (including as may be evidenced by
any term sheet, letter of intent or similar document) or publicly announce their
intent to pursue any transaction that is inconsistent with the Restructuring;


(vii)       the failure of the Debtors to comply with the Milestones within the
periods specified therein, unless otherwise agreed in writing by SEACOR and the
Debtors; it being understood that if a Milestone ends on a weekend or holiday on
which the Bankruptcy Court is not open and holding hearings, such Milestone
shall be automatically extended to the next business day on which the Bankruptcy
Court is open and holding hearings;


(viii)      the Bankruptcy Court enters an order modifying or terminating the
Debtors’ exclusive right to file and/or solicit acceptances of a plan of
reorganization (including the Plan); or


(ix)         the Bankruptcy Court (or other court of competent jurisdiction)
enters an order (A) directing the appointment of an examiner with expanded
powers or a trustee in any of the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
any of the Chapter 11 Cases, (D) invalidating, disallowing, subordinating or
limiting the enforceability, priority or validity of any of the DIP Facility
Claims, or (E) the effect of which would render the Plan incapable of
consummation on the terms set forth in this Agreement and the Term Sheet.


(d)           The ISH Entities or SEACOR may terminate this Agreement by written
notice to the other Party in the event that the Bankruptcy Court or other
governmental authority shall have issued any order, injunction or other decree
or take any other action, which restrains, enjoins or otherwise prohibits the
implementation of the Restructuring and/or the Plan substantially on the terms
and conditions set forth in this Agreement.


(e)           If this Agreement is terminated pursuant to this Section 10, all
further obligations of the Parties hereunder shall be terminated and without
further liability; provided that each Party shall have all rights and remedies
available to it under applicable law.  Upon a termination of this Agreement in
accordance with this Section, no Party shall have any continuing liability or
obligation to any other Party and the provisions of this Agreement shall have no
further force or effect; provided that no such termination shall relieve any
Party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination.
 
11

--------------------------------------------------------------------------------

13.          Fiduciary Duties.  Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require ISH, any of the other ISH Entities, or
any of their respective officers or directors (in such person’s capacity as
such) to take any action, or to refrain from taking any action, to the extent
that taking such action or refraining from taking such action would be
inconsistent with such person’s or entity’s fiduciary obligations under
applicable law.  ISH shall give SEACOR not less than two (2) business days’
prior written notice before the exercise of rights under this Section 11 or the
termination of this Agreement in accordance with Section 10(b)(i) of this
Agreement (it being understood that the specific performance provisions of
Section 12 of this Agreement shall not be applicable to the parties’ exercising
rights under this Section 11 or termination of this Agreement in accordance with
Section 10(b)(i) of this Agreement).


14.          Specific Performance.  It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party and the non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.  The Parties expressly consent to entry of orders by the Bankruptcy
Court to enforce this Agreement.


15.          Counterparts.  This Agreement and any amendments, waivers,
consents, or supplements hereto or in connection herewith may be executed in
multiple counterparts (including by means of telecopied or electronically
transmitted signature pages), all of which taken together shall constitute one
and the same Agreement.


16.          No Solicitation and Acknowledgements.  Each Party acknowledges that
(a) no securities of any of the ISH Entities are being offered or sold hereby
and this Agreement neither constitutes an offer to sell nor a solicitation of an
offer to buy any securities of any of the ISH Entities and (b) this Agreement is
not, and shall not be deemed to be, a solicitation of a vote for the acceptance
of any chapter 11 plan (including the Plan) pursuant to section 1125 of the
Bankruptcy Code.  The votes from holders of claims against, and interests in,
the Debtors, as applicable, will not be solicited until such holders have
received the Disclosure Statement approved by the Bankruptcy Court and related
solicitation materials that meet the requirements of the Bankruptcy Code,
including sections 1125 and 1126 of the Bankruptcy Code.


17.          Confidentiality.  Other than as may be required by applicable law
and regulation or by any governmental or regulatory authority or as may be
required to comply with the terms of this Agreement, no Party shall make any
public announcement regarding this Agreement without the consent of the other
Parties, and each Party shall coordinate with the other Parties regarding
communications with the press with respect to this Agreement; for the avoidance
of doubt, each Party shall have the right, without any obligation to any other
Party, to decline to comment to the press with respect to this Agreement.
 
18.          Time Is of the Essence.  The Parties acknowledge and agree that
time is of the essence, and that they must each use best efforts to effectuate
and consummate the Restructuring as soon as reasonably practicable.
 
12

--------------------------------------------------------------------------------

19.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISION WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.


(a)         By its execution and delivery of this Agreement, each of the Parties
hereto irrevocably and unconditionally agrees for itself that any legal action,
suit, or proceeding against it with respect to any matter under or arising out
of or in connection with this Agreement or for recognition or enforcement of any
judgment rendered in any such action, suit, or proceeding, shall be brought, to
the extent possible, in either the United States District Court for the Southern
District of New York or any New York State Court sitting in New York City or the
Bankruptcy Court (the “Chosen Courts”).  By execution and delivery of this
Agreement, each of the Parties irrevocably accepts and submits itself to the
exclusive jurisdiction of the Chosen Courts, generally and unconditionally, with
respect to any such action, suit, or proceeding, and waives any objection it may
have to venue or the convenience of the forum.


(b)         Each Party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
arising out of, or relating to, this Agreement or the transactions contemplated
hereby (whether based on contract, tort, or any other theory).  Each Party (i)
certifies that no representative, agent, or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other Parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 17.


20.          Independent Analysis.  Each Party hereby confirms that it has made
its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.


21.          Third-Party Beneficiaries.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.


22.          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier.
 
13

--------------------------------------------------------------------------------

(a)
If to SEACOR, to:



SEACOR Holdings, Inc.
2200 Eller Drive
Port Everglades Station
FT. Lauderdale, FL 33316


with copy to:


Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005-1412
Attn:  Evan R. Fleck and Nelly Almeida
Email:  Efleck@milbank.com and Nalmeida@milbank.com



(b)
If to any of the ISH Entities, to:



International Shipholding Corporation
601 Poydras Street, Suite 1850
New Orleans, Louisiana 70130
Attn: Manny Estrada
Fax: +1-251-706-6919


with copy to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park


Bank of America Tower
New York, New York 10036-6745
Attn: David Botter, Stephen B. Kuhn and Patrick Rice
Fax: +1-212-872-1002
Email: dbotter@akingump.com, skuhn@akingump.com and price@akingump.com


and


Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue
Suite 4100
Dallas, Texas 75201
Fax: +1-214-969-4343
Attn: Sarah Link Schultz
E-mail: sschultz@akingump.com
 
14

--------------------------------------------------------------------------------

23.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.  In the event
that any part of this Agreement is declared by any court of competent
jurisdiction or any administrative body to be null, void or unenforceable, said
provision survives to the extent it is not so declared, and all of the other
provisions of this Agreement remain in full force and effect only if, after
excluding the portion deemed to be unenforceable, the remaining terms provide
for the consummation of the transactions contemplated hereby in substantially
the same manner as originally set forth at the later of the date this Agreement
was executed or last amended.


24.          Mutual Drafting.  This Agreement is the result of the Parties’
joint efforts, and each of them and their respective counsel have reviewed this
Agreement and each provision hereof has been subject to the mutual consultation,
negotiation, and agreement of the Parties, and the language used in this
Agreement shall be deemed to be the language chosen by the Parties to express
their mutual intent, and therefore there shall be no construction against either
Party based on any presumption of that Party’s involvement in the drafting
thereof.


25.          Headings.  The headings used in this Agreement are for convenience
of reference only and do not constitute a part of this Agreement and shall not
be deemed to limit, characterize, or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no headings had been used in this Agreement.


26.          Amendments.  Notwithstanding anything to the contrary contained
herein, this Agreement may not be modified, amended, or supplemented, nor shall
any provision or requirement hereof be waived, without the prior written
agreement signed by both the ISH Entities and SEACOR.


27.          Several, Not Joint, Claims.  The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.


[Signature Pages Follow]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.



 
INTERNATIONAL SHIPHOLDING CORPORATION
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
ENTERPRISE SHIP CO.
     
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
SULPHUR CARRIERS, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
CENTRAL GULF LINES, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
COASTAL CARRIERS, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President

 

--------------------------------------------------------------------------------

 
WATERMAN STEAMSHIP CORPORATION
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
N.W. JOHNSEN & CO., INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
LMS SHIP MANAGEMENT, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
U.S. UNITED OCEAN SERVICES, LLC
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President of Coastal Carriers, Inc.




 
MARY ANN HUDSON, LLC
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President of Coastal Carriers, Inc.

 

--------------------------------------------------------------------------------

 
SHEILA MCDEVITT, LLC
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President of Coastal Carriers, Inc.




 
TOWER LLC
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Manager




 
FRASCATI SHOPS, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Director




 
GULF SOUTH SHIPPING PTE LTD
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Director




 
LCI SHIPHOLDINGS, INC.
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Vice President and Chief Financial Officer




 
DRY BULK AUSTRALIA LTD
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Authorized Representative

 

--------------------------------------------------------------------------------

 
DRY BULK AMERICAS LTD
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Authorized Representative




 
MARCO SHIPPING COMPANY PTE LTD
       
By:
 
/s/ Manuel G. Estrada
 
Name:
Manual G. Estrada
 
Title:
Authorized Representative

 

--------------------------------------------------------------------------------

 
SEACOR Capital Corp.
       
By:
 
/s/ Eric B. Fabrikant
 
Name:
Eric B. Fabrikant
 
Title:
Chief Operating Officer

 

--------------------------------------------------------------------------------

EXHIBIT A


Term Sheet
 

--------------------------------------------------------------------------------

International Shipholding Corporation (16-12220)
Term Sheet

--------------------------------------------------------------------------------



This term sheet (the “Term Sheet”) sets forth the principal terms of a financial
restructuring (as proposed, the “Restructuring”) of the existing debt and other
obligations of the Company (as defined herein), which shall be effected through
the necessary definitive documents (the “Restructuring Documents”) reflecting
the transactions described herein.  Subject in all respects to the terms of the
restructuring support agreement to which this Restructuring Term Sheet is
attached (the “Restructuring Support Agreement”), the Restructuring will be
consummated through the cases pending under chapter 11 (the “Chapter 11 Cases”)
of title 11 of the United States Code (the “Bankruptcy Code”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).


THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS
OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE LAWS.


THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE COMPLETION OF
RESTRUCTURING DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND THE CLOSING
OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN
SUCH RESTRUCTURING DOCUMENTS.


Proposed Term Sheet
Company
International Shipholding Corporation (“ISH” or, the “Company” and, as
reorganized, “Reorganized ISH”).
   
Bankruptcy
ISH and its affiliated debtors and debtors in possession, whose Chapter 11 Cases
are jointly administered under Case No. 16-12220, shall be collectively referred
to as the “Debtors.”
   
Debt to be Restructured
DVB Facility
That certain Senior Secured Term Loan Credit Agreement, dated as of August 26,
2014, as amended, supplemented or modified from time to time (the “DVB
Facility”), by and among Central Gulf Lines, Inc., as borrower, ISH, as
guarantor, the lenders party thereto and DVB Bank SE, as mandated lead arranger,
facility agent, and security trustee.
   
Capital One Facility
That certain Loan Agreement, dated as of December 28, 2011, as amended,
supplemented or modified from time to time (the “Capital One Facility”), by and
among LCI Shipholdings, Inc. (“LCI”), a corporation existing under the laws of
the Marshall Islands, as borrower, ISH, as guarantor, and Capital One, National
Association, as lender.
   

 

--------------------------------------------------------------------------------

Citizens Facility
That certain Loan Agreement, dated as of August 25, 2014, as amended,
supplemented or modified from time to time (the “Citizens Facility”), by and
among LCI, as borrower, ISH, as guarantor, and Citizens Asset Finance, Inc.
(f/k/a RBS Asset Finance, Inc.), as lender.
   
Regions Facility
That certain Credit Agreement, dated as of September 24, 2013, as amended,
supplemented or modified from time to time (the “Regions Facility”), by and
among ISH, Enterprise Ship Company, Inc., Sulphur Carriers, Inc., CG Rail,
Central Gulf Lines, Inc., Waterman Steamship Corporation, Coastal Carriers,
Inc., N.W. Johnsen & Co., Inc., LMS Shipmanagement, Inc., U.S. United Ocean
Services, LLC, Mary Ann Hudson, LLC, Sheila McDevitt, LLC, Tower, LLC) and
Frascati Shops, Inc., as borrowers (the “Regions Facility Borrowers”), the
lenders party thereto (the “Regions Facility Lenders”) and Regions Bank, as
administrative agent and collateral agent.
   
DIP Facility
That certain senior secured super-priority debtor-in-possession financing (the
“DIP Facility”) pursuant to that certain Debtor-in-Possession Credit Agreement
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time) by and among the Debtors, SEACOR Capital Corp. (“SEACOR”), as
administrative agent and collateral agent, and DVB Bank SE and SEACOR and/or one
or more of their designated affiliates or other lender parties thereto from time
to time, as lenders.
   
Transaction Summary
Summary
The Restructuring shall be implemented pursuant to a chapter 11 plan of
reorganization that is acceptable to SEACOR (the “Plan”), which Plan will
provide for the following new capital structure of Reorganized ISH:
 
1.    $25 million:  SEACOR will cause $25 million of committed financing to be
made available to the Debtors by one or more money center banks (the “New Senior
Debt”).
 
2.    New Equity Interests:  All current equity interests in the Debtors, except
for intercompany equity interests, shall be cancelled.
 
a.    The New Equity Interests (x) may be subject to dilution by a management
incentive plan as determined by the board of directors for Reorganized ISH and
(y) shall consist of the New Money Equity Interests and the DIP Equity Interests
(each as defined herein).
 

 

--------------------------------------------------------------------------------

Capital Infusion
1.    SEACOR shall provide cash infusion of $10 million dollars (the “Cash
Consideration”).
 
·     As consideration for this cash infusion, SEACOR shall receive 35.6% of the
ownership interests in Reorganized ISH (the “New Money Equity Interests”).
 
2.    SEACOR shall acquire the DVB portion of the DIP Facility and convert 100%
of the DIP Facility to equity, as set forth herein.
 
3.    All proceeds from the sale of ISH’s Specialty Business Segment2 shall be
used to pay Prepetition Lender Secured Claims and, to the extent excess funds
exist, to fund allowed administrative, priority, and priority tax claims, and,
to the extent excess funds continue to exist, to fund the Unsecured Creditor
Recovery Pool (as defined below).
 

 

--------------------------------------------------------------------------------

2 The “Specialty Business Segment” is comprised of various contracts and
agreements between Company affiliates and third parties, as well as certain
notes receivable financing certain vessels owned by third parties, in each case
relating to the Company’s provision of logistical and seaborne transportation
services in Southeast Asia.
 

--------------------------------------------------------------------------------

Classes and Treatment of Claims and Equity Interests
The Plan will provide that each holder of an allowed claim will receive the
following on or as soon as practicable after the effective date of the Plan (the
“Effective Date”), unless different treatment is agreed to by the holder of such
allowed claim, the Company, and SEACOR:
 
Administrative, Priority and Secured Claims
1.    Administrative, Priority, and Priority Tax.  Allowed administrative,
priority, and priority tax claims will be satisfied in full, in cash, or
otherwise receive treatment consistent with the provisions of section 1129(a)(9)
of the Bankruptcy Code.3
 
2.     DIP Facility Claims:  Estimated allowed claims: approximately $18.1
million4
 
a.    SEACOR shall buy out the portion of the DIP Facility funded by DVB.
 
b.    SEACOR shall receive 64.4% of the ownership interests in Reorganized ISH
(the “DIP Equity Interests”).
 
3.     Prepetition Lender Secured Claims
 
a.     DVB Facility Claims:
 
i.     Holders of secured claims on account of the DVB Facility shall receive,
at the option of the Debtors, with the consent of SEACOR, in full and final
satisfaction of their allowed secured claims, either (w) cash in an amount
necessary to satisfy their allowed secured claims, (x) the proceeds generated
from the disposition of the collateral securing their claims, (y) delivery of
the collateral securing their claims, or (z) such other treatment as complies
with Bankruptcy Code section 1129.
 
b.     Citizens Facility Claims:
 
i.     Holders of secured claims on account of the Citizens Facility shall
receive, at the option of the Debtors, with the consent of SEACOR, in full and
final satisfaction of their allowed secured claims, either (x) the proceeds
generated from the disposition of the collateral securing their claims, (y)
delivery of the collateral securing their claims or (z) such other treatment as
complies with Bankruptcy Code section 1129.
 

 

--------------------------------------------------------------------------------

3 This Term Sheet assumes, among other things, that (i) there will be no allowed
507(b) Superpriority Claims, and (ii) the cash on the balance sheet as of the
Effective Date will be sufficient to satisfy all administrative, priority and
secured claims not addressed herein, including any cure obligations; provided,
however, that to the extent allowed 507(b) Superpriority Claims do exist, such
claims will reduce the amount available for distribution to junior creditors.
 
4 For the avoidance of doubt, to the extent that any portion of the DIP Facility
Claims are repaid before the Effective Date, SEACOR shall increase the Cash
Consideration by an amount equal to $18.1 million less the amount of the DIP
Facility Claims as of the Effective Date.
 

--------------------------------------------------------------------------------

   
c.     Capital One Facility Claims:
 
i.     Holders of secured claims on account of the Capital One Facility shall
receive, at the option of the Debtors, with the consent of SEACOR, in full and
final satisfaction of their allowed secured claims, either (x) the proceeds
generated from the disposition of the collateral securing their claims, (y)
delivery of the collateral securing their claims or (z) such other treatment as
complies with Bankruptcy Code section 1129.
 
d.     Regions Facility Claims:
 
i.     Holders of secured claims on account of the Regions Senior Facility and
the Line of Credit shall receive, at the option of the Debtors, with the consent
of SEACOR, in full and final satisfaction of their allowed secured claims,
(x)(a) either (i) the proceeds generated from the disposition of the Louisiana
Enterprise and/or the Texas Enterprise and/or the Florida Enterprise, and/or
(ii) delivery of the vessels securing their claims, the Louisiana Enterprise
and/or the Texas Enterprise and/or the Florida Enterprise, plus (b) cash in an
amount necessary to satisfy the allowed secured claim (after accounting for
(a)(i) or (a)(ii) above); or (y) such other treatment as complies with
Bankruptcy Code section 1129.
 
Prepetition Employee Claims
(Secured/Priority)5
1.     Prepetition Secured/Priority Employee Claims:  Estimated allowed claims:
 
a.    The holders of allowed prepetition secured/priority employee claims shall
be entitled to receive cash, in full and final satisfaction of their claim.
 
General Unsecured Claims
1.    General Unsecured Creditor Recovery:  General unsecured creditors, which
shall consist of, among other things, unsecured employee, union, and plan
claims, deficiency claims, unsecured guarantee claims, general trade claims, and
rejection damage claims shall receive their pro rata share all amounts remaining
from cash on hand after satisfaction of administrative and priority claims
including, without limitation, the Cash Consideration, amounts generated as a
result of the sale of the Specialty Business Segment and the sale of any vessels
in accordance with this term sheet (the “Unsecured Creditor Recovery Pool”).
 

 

--------------------------------------------------------------------------------

5 This Term Sheet assumes there are no other employee obligations due and
owing.  To the extent that an employee’s employment is continued with
Reorganized ISH, SEACOR shall honor the accrued and unused vacation days,
subject to an agreed upon limitation on the number of vacation days that may be
used; provided, that, at no time shall SEACOR be liable to such employees for
any cash obligations on account of such accrued an unused vacation days (except
in accordance with SEACOR’s vacation policy and applicable law).  To the extent
that an employee’s employment is not continued, such employee shall be entitled
to a priority claim for such accrued but unused vacation to the extent (a) such
employees have not exceeded the 507(a)(4) cap and (b) such payments otherwise
qualify for priority treatment under 507(a)(4).
 

--------------------------------------------------------------------------------

Equity Interests
1.    Equity Interests: Equity interests in the Debtors, except for intercompany
equity interests, shall be cancelled and holders of equity interests in the
Debtors shall not be entitled to a distribution.
 
Other Terms
NYK Asset Purchase and Charter Modifications
Prior to the Effective Date, the Debtors and NYK shall have entered into an
agreement for the disposition of the U.S. flagged PCTC vessels and/or modified
charters associated with such vessels, which agreement(s) shall be acceptable to
SEACOR.
 
Other Leases, including but not limited to office leases
The Debtors shall use commercially reasonable efforts to assist SEACOR in
renegotiating certain unexpired leases and executory contracts, as SEACOR deems
necessary.  To the extent that an agreement cannot be reached with respect to
such unexpired leases and executory contracts, the Debtors shall reject such
leases and contracts.
 
MARAD Approval
The Debtors shall use commercially reasonable efforts to assist SEACOR with
obtaining the necessary approvals from MARAD prior to the Effective Date.
 
Intermarine Management
The Debtors shall reject the Ship Management Agreement between LMS
Shipmanagement Inc., and Crowley Technical Management, Inc. and nominate SEABULK
Tankers Inc., or an affiliate, as replacement ship manager.
 
The Debtors shall assume the agreements between Waterman Steamship Corporation
and Patriot Shipping LLC and Waterman Steamship Corporation and US Ocean, as
designated by SEACOR.
 
Diligence
The Debtors shall comply with all reasonable confirmatory due diligence requests
from SEACOR in parallel to finalizing all necessary documentation and consents.
 
Asbestos Claims
The Debtors shall comply with all reasonable due diligence requests by SEACOR
regarding the Debtors’ asbestos liabilities. Further, the Debtors shall use
commercially reasonable efforts to confirm there is sufficient insurance
coverage to address any ongoing asbestos liabilities.
 
Union Settlement
The Debtors shall use commercially reasonable efforts to assist in all union
negotiations and to mitigate any withdrawal liability and cause any such
withdrawal liability to be treated as an unsecured liability.
 
·     Note that to the extent there is any withdrawal liability and such
withdrawal liability is found to be an administrative expense claim, there will
be no additional funds provided by SEACOR under this proposal to satisfy such
claim.
 
SEACOR will offer employment to the Debtors’ union members on terms contained in
CBAs modified to contain terms not less favorable than the terms proposed by the
unions currently utilized by SEACOR for substantially similar jobs (with such
terms not including any obligation to contribute to any defined benefit pension
plans that would be new to SEACOR).
 
The Plan will set forth the terms of any settlement that may be reached with the
unions, which terms shall be acceptable to SEACOR and may include terminations
for certain of the CBAs.
 

 

--------------------------------------------------------------------------------

Other Plan Terms
The Plan shall provide for other matters customary under chapter 11 plans of
reorganization, including, but not limited to, corporate governance,
classification and treatment of claims, restated charter and bylaws and other
terms, in each case upon terms and conditions agreed to by the Company and
SEACOR.  To the fullest extent permitted by applicable law, the Plan shall
include usual and customary exculpation and release provisions in favor of the
Debtors and each of the Debtors’ respective current and former officers and
directors, professionals, advisors, accountants, attorneys, investment bankers,
consultants, employees, agents, and other representatives, with respect to any
liability relating to the Company or the Chapter 11 Cases arising prior to the
Effective Date.
 
Reorganized Board
As a private company, Reorganized ISH shall be subject to the by-laws and
governance typical for other divisions of SEACOR.  The current chief executive
officer is expected to continue with the business in a capacity to be mutually
agreed by SEACOR and the current chief executive officer.
 
Conditions to Confirmation and the Effective Date
Conditions precedent to confirmation of the Plan and/or the occurrence of the
Effective Date, each of which may be waived in writing by the Company and
SEACOR, shall include, without limitation, the following:
 
Conditions to Confirmation
 
·            The Debtors shall be in full compliance and remain current with all
obligations under the Restructuring Support Agreement.
 
·            A final order approving the Restructuring Support Agreement shall
have been entered by the Bankruptcy Court in a form acceptable to SEACOR.
 
·            The order confirming the Plan, including all exhibits, appendices,
supplements, and related documents (the “Confirmation Order”), shall be
consistent with the Restructuring Support Agreement and shall be acceptable in
all respects to SEACOR and the Debtors.
 

 

--------------------------------------------------------------------------------

 
·            Each of the Restructuring Documents (as applicable) shall be
approved in accordance with the Restructuring Support Agreement and on terms
acceptable to SEACOR and the Company.
 
·            There shall be executed definitive documents with respect to the
sale of the Specialty Business Segment/The sale of the Specialty Business
Segment shall be consummated.
 
·            The Ocean Transportation Services Agreement between Tampa Electric
Company and U.S. United Ocean Services, LLC effective as of November 13, 2014,
shall be extended through December 2019.
 
·            The Debtors shall have entered into a modified agreement with
Mosaic Fertilizer, LLC and Mosaic Global Sales, LLC, which provides for, among
other things, terms acceptable to SEACOR.
 
Conditions to the Effective Date
 
·           The Confirmation Order shall have been entered and not stayed, and
shall be approved consistent with the Restructuring Support Agreement and such
other terms acceptable to SEACOR and the Company.
 
·            All conditions precedent specified in the Plan shall have been
satisfied or waived in accordance with the terms thereof.
 
·            All actions, documents, certificates, and agreements necessary to
implement the Plan shall have been effected or executed and delivered to the
required parties and, to the extent required, filed  with the applicable
government units in accordance with applicable law.
 
·            Any governmental or others approvals required to effectuate the
terms of the Plan shall have been obtained.
 
Executory Contracts and
Unexpired Leases
The Plan will provide that the executory contracts and unexpired leases that are
not assumed or rejected as of the Effective Date pursuant to the Plan or a
separate motion will be deemed assumed pursuant to section 365 of the Bankruptcy
Code.
 

 

--------------------------------------------------------------------------------

EXHIBIT B


Form of Transfer Agreement
 

--------------------------------------------------------------------------------

Transfer Agreement & Joinder


The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of [______] (the
“Agreement”), by and among (x) International Shipholding Corporation, a Delaware
corporation, and each of its direct and indirect subsidiaries party thereto, and
(y) SEACOR Capital Corp., party thereto (“Transferor”) and (i) agrees to be
bound by the terms and conditions of the Agreement to the extent Transferor was
thereby bound and (ii) hereby makes all representations and warranties made in
the Agreement by Transferor.  The Transferee is acquiring DIP Facility Claims
from Transferor in the amounts set forth on Schedule 1 hereof.  All notices and
other communications given or made pursuant to the Agreement shall be sent to
the Transferee at the address set forth in the Transferee’s signature below.


Date Executed:
       
[TRANSFEREE]
         
By:
         
Name:
     
Title:
           
Address:
                                 
Attn:
         
Fax:
         
Email:
     

 
 

--------------------------------------------------------------------------------